United States Court of Appeals
                      For the First Circuit


No. 19-1216

                           LIU JIN LIN,

                           Petitioner,

                                v.

                         WILLIAM P. BARR,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                  Torruella, Lipez, and Kayatta,
                          Circuit Judges.


     Gary J. Yerman and The Yerman Group, LLC on brief, for
petitioner.
     Sharon M. Clay, Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, Joseph H. Hunt,
Assistant Attorney General, Civil Division, and Nancy E. Friedman,
Senior Litigation Counsel, on brief, for respondent.


                        December 10, 2019
             TORRUELLA, Circuit Judge.            Liu Jin Lin ("Lin"), a native

and   citizen     of   China,     petitions       for   review   of   a    Board    of

Immigration Appeals ("BIA") order denying as untimely her motion

to    reopen    her    earlier    removal       proceedings      because    of     the

intersection between her recent conversion to Christianity and

changed     country      conditions        in     China   regarding        religious

persecution.       Because the BIA did not abuse its discretion in

denying Lin's motion, we deny her petition for review.

                                       I.

             Lin was born in Changle City, Fujian Province, China.

She entered the United States on November 28, 2001 on a K-1 fiancée

visa, which authorized her to remain in the country for ninety

days.     However, Lin overstayed her visa.

             In the fall of 2003, Lin met her husband Wenqiang Weng,

whom she married on October 1, 2007, in Quincy, Massachusetts.

They have two sons together, one born in 2006 and the other in

2008. On December 22, 2013, Lin's husband converted to Christianity

and subsequently brought his family to the Greater Boston Christ's

Mandarin Church. Lin and her family moved to Sharon, Massachusetts,

and have since regularly attended the Chinese Church of Metro South

Boston.        Through   the     church,    Lin    also   participates       in    the

Sisterhood Bible study every Tuesday and joins the priest's wife

on Thursdays for prayer and Bible study.                  On November 12, 2017,


                                       -2-
Lin was baptized in the Christian faith.                     She now preaches her

faith to her sister at family meetings.

            According     to     Lin,       she    fears     that    she   will    face

persecution if she were to return to China because she would only

attend unregistered, or underground, Christian churches.

                                            II.

            On December 3, 2007, the Department of Homeland Security

("DHS")   served    Lin   with       a    Notice   to    Appear     charging    her    as

removable   under    section         237(a)(1)(B)       of   the    Immigration       and

Nationality Act, 8 U.S.C. § 1127(a)(1)(B).                    After receiving the

Notice to Appear, Lin applied for asylum, withholding of removal,

and   protection    under      the       Convention     Against     Torture    ("CAT"),

fearing persecution due to her violation of China's family planning

policies.     On March 25, 2011, the Immigration Judge ("IJ") found

that Lin could be prevented from giving birth to future children

due to China's family planning policies and granted her application

for asylum.    DHS appealed the IJ's decision to the BIA.

            On September 27, 2012, the BIA sustained DHS's appeal,

vacated the IJ's decision, and ordered Lin removed to China.                          Lin

filed a petition for review with this Court that was denied on

July 23, 2013.       See Liu Jin Lin v. Holder, 723 F.3d 300, 308

(1st Cir. 2013).




                                            -3-
            Several years later, on May 4, 2018, Lin filed a motion

to reopen with the BIA based on her view that allegedly changed

country conditions in China would impact her given her recent

conversion to Christianity.        The BIA denied Lin's motion to

reopen, finding that it was time-barred and that the evidence Lin

had submitted of changed country conditions since her removal

proceedings in 2011 did not support an exception to the time

limits.    The BIA found that the evidence reflected that "although

there have been reports of the detention of some members, mostly

leaders, of underground, or 'house,' churches and harassment of

some church members," "China continues to allow the practice of

Christianity."     Furthermore, "the restrictions on unregistered

religious groups differed in degree and varied significantly from

region to region," and these restrictions had persisted for many

years.     The BIA also found that "the evidence indicates that

government interference in unregistered churches and harassment of

some underground church members has been a longstanding concern,

including at the time of [Lin]'s 2011 proceedings."

            In addition, the BIA noted that Lin had the burden of

proof to establish prima facie eligibility for the underlying

substantive relief requested, yet she had failed to establish prima

facie     eligibility   for   asylum,    withholding   of   removal,   or

protection under the CAT.      With regards to her request for asylum


                                   -4-
and withholding of removal, the BIA found that "the evidence of

the   repression     of    underground       religious       activities"      was

insufficient to demonstrate that Lin had a "well-founded fear of

mistreatment amounting to persecution upon her return to China

based on her practice of Christianity."               The BIA further found

that the evidence was also insufficient to demonstrate that "it

[was] more likely than not that [Lin] w[ould] be tortured in China

by, or with the acquiescence or willful blindness of, a public

official or person acting in an official capacity upon her return"

as required for eligibility under the CAT.            Lin now petitions for

review of the BIA's order.

                                     III.

            Motions to reopen removal proceedings are disfavored

because they impinge upon "the compelling public interests in

finality    and    the    expeditious       processing    of    proceedings."

Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st Cir. 2007)

(quoting Raza v. Gonzales, 484 F.3d 125, 127 (1st Cir. 2007)).

Accordingly, "we review the BIA's denial of a motion to reopen

under a highly deferential abuse-of-discretion standard," Pineda

v. Whitaker, 908 F.3d 836, 840 (1st Cir. 2018), upholding the

decision "unless the complaining party can show that the BIA

committed   an    error   of   law   or   exercised    its    judgment   in   an

arbitrary, capricious, or irrational way," Raza, 484 F.3d at 127.


                                      -5-
In conducting this review, this Court "accept[s] the BIA's findings

of fact, 'as long as they are supported by substantial evidence,'

and . . . review[s]    legal   conclusions   de   novo."     Marsadu   v.

Holder, 748 F.3d 55, 57-58 (1st Cir. 2014) (quoting Smith v.

Holder, 627 F.3d 427, 433 (1st Cir. 2010)).       "It is enough if the

agency fairly considers the points raised by the complainant and

articulates its decision in terms adequate to allow a reviewing

court to conclude that the agency has thought about the evidence

and the issues and reached a reasoned conclusion."         Raza, 484 F.3d

at 128.

          Generally, a petitioner may only file one motion to

reopen, and that motion must be filed within ninety days of the

date of entry of the final administrative order of removal.

See 8 U.S.C. § 1229a(c)(7)(C)(i).       However, this limitation does

not apply to a motion to reopen to apply or reapply for asylum or

withholding of deportation "based on changed country conditions

arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was not

available and would not have been discovered or presented at the

previous hearing."    Id. § 1229a(c)(7)(C)(ii).     In such a case, the

motion to reopen must (1) "adduce material evidence, previously

unavailable, showing changed country conditions" and (2) "make out

a prima facie case of eligibility for the [underlying] substantive


                                  -6-
relief."        García-Aguilar      v.     Whitaker,      913        F.3d    215,     218

(1st Cir. 2019).

              "To establish changed conditions, the evidence must

demonstrate     'the   intensification          or   deterioration          of   country

conditions, not their mere continuation.'"                      Xin Qiang Liu v.

Lynch, 802 F.3d 69, 76 (1st Cir. 2015) (quoting Tawadrous v.

Holder, 565 F.3d 35, 38 (1st Cir. 2009)).                     To determine whether

conditions have intensified or deteriorated, the BIA "compares the

evidence of country conditions submitted with the motion to those

that existed at the time of the merits hearing."                       Haizem Liu v.

Holder, 727 F.3d 53, 57 (1st Cir. 2013) (alteration omitted)

(quoting In re S-Y-G, 24 I. & N. Dec. 247, 253 (BIA 2007)).                      "Those

changes, however, must be material to the underlying substantive

relief . . . and the evidence tendered in support thereof must

have   been    unavailable    during      the    prior    proceedings."             Raza,

484 F.3d at 127.       Conclusory assertions are not sufficient: "the

evidence proffered in support of the motion must, at a bare

minimum, establish a prima facie case sufficient to ground a claim

of eligibility for the underlying substantive relief."                       Id.

                                         IV.

              Lin   argues   that   the    BIA       abused    its    discretion       in

concluding that she had failed to establish that country conditions

in China had materially changed and thus denying her motion to


                                         -7-
reopen.1    She contends that the evidence she submitted clearly

establishes that conditions in China have materially deteriorated

for underground Christians since 2011.        In her view, the BIA

reached the opposite conclusion because it merely performed a

"cursory" review of the evidence, referred to the documents "in

the aggregate," and "ignored" the Department of State 2009 Human

Rights Report on China, even though that report was "vital" to the

BIA's determination of changed conditions and had been cited in

her motion to reopen.

            The BIA did not abuse its discretion.    Contrary to Lin's

suggestions, "the BIA is under no obligation 'to parse an alien's

submissions one by one and cite book and verse when rejecting the

alien's    conclusions.'"    Nantume   v.   Barr,   931   F.3d   35,    40

(1st Cir. 2019) (quoting García-Aguilar, 913 F.3d at 221).             And

here, the BIA did not perform a cursory review of the evidence.



1  Although Lin does not argue that her recent conversion to
Christianity constitutes a change in conditions for purposes of
her motion to reopen, we clarify that such "change in personal
circumstances alone does not meet the standard for the exception
to the time bar for changed country conditions." Rei Feng Wang
v. Lynch, 795 F.3d 283, 286-87 (1st Cir. 2015) ("Under the case
law, a change typically will be categorized as a change in personal
circumstances, as opposed to a change in country circumstances, if
the change is self-induced. . . . This prevents aliens from
repeatedly reopening their removal proceedings based on changes
that are within their control." (alteration in original) (internal
quotation marks omitted) (quoting Ming Chen v. Holder, 722 F.3d
63, 66 (1st Cir. 2013))).


                                 -8-
Instead, it explicitly identified and considered the evidence that

Lin had submitted in support of her motion to reopen, referencing

specific    exhibits    and   pages   in     the   record.     It   also    took

administrative notice of the Department of State 2009 Human Rights

Report on China, which -- despite characterizing it as "vital" --

Lin had not included.

            The evidence in the record, including several government

reports and articles from 2009 to 2017 outlining the conditions in

China and referencing the newly-enacted National Security Law and

its amendments pointed to by Lin, supports the BIA's finding.                The

evidence shows that religious persecution has existed in China for

many years, predating Lin's original hearing in 2011, and has not

sufficiently increased since then to constitute a material change

in country conditions.        Specifically, each of the reports from

2009   to    2017     reference   the       government's     interference     in

underground Christian churches in China, including harassment

against underground church members and the arrest, detention, and

imprisonment of church leaders even before the enactment of the

new National Security Law that Lin references in her brief.                  It

is well settled that the persistence of negative conditions,

regardless of how grave they are, is insufficient to establish

changed     country    conditions     and,     thus,    warrant     reopening.

See Fen Tjong Lie v. Holder, 729 F.3d 28, 30-31 (1st Cir. 2013);


                                      -9-
see also Sánchez-Romero v. Sessions, 865 F.3d 43, 46 (1st Cir.

2017) ("[G]rave conditions that remain grave do not equate to

intensification of conditions.").

             Accordingly, the BIA did not abuse its discretion in

finding   that   Lin's   motion   to    reopen   removal   proceedings   was

time-barred.2

                                       V.

             For the reasons stated above, Lin's petition for review

is denied.




2  Because Lin has failed to establish a material change in country
conditions, there is no need "to reach the issue of whether she
has made out a prima facie case for relief." Haizem Liu, 727 F.3d
at 58.


                                   -10-